Third District Court of Appeal
                                  State of Florida

                           Opinion filed September 20, 2017.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D17-1970
                             Lower Tribunal No. 12-4988
                                ________________

                                  Victor Garrett,
                                       Appellant,

                                            vs.

                               The State of Florida,
                                       Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Michael Hanzman, Judge.

        Victor Garrett, in proper person.

        Pamela Jo Bondi, Attorney General, for appellee.

Before ROTHENBERG, C.J., and FERNANDEZ and LUCK, JJ.

        PER CURIAM.

        Victor Garrett appeals the trial court’s order denying his Florida Rule of

Criminal Procedure 3.801 motion to correct his jail credit.1 We affirm because on

1   Although Garrett labeled his motion as a motion to correct illegal sentence
the face of the record Garrett’s sentence became final on May 7, 2016, and his June

21, 2017 jail credit motion was untimely. See Fla. R. Crim. P. 3.801(b) (“No

motion shall be filed or considered pursuant to this rule if filed more than 1 year

after the sentence becomes final.”). We also affirm because in his memorandum

brief Garrett conceded he filed a previous jail credit motion that was denied on the

merits, making this most-recent motion successive. See Id. R. 3.801(d) (“No

successive motions for jail credit will be considered.”).

      Affirmed.




pursuant to Rule 3.800(a), the trial court properly treated it as a jail credit motion
under Rule 3.801 because it sought to correct a miscalculation in his jail credit
after his sentence became final. See In re Amends. to Fla. R. of Crim. P., 204
So.3d 944, 944–45 (Fla. 2016) (explaining that the 2016 amendments to rules
3.800 and 3.801 “make clear that jail credit matters can be litigated in either a
motion filed under rule 3.800(b) while a defendant’s direct appeal is pending, or in
a motion filed under rule 3.801 after a defendant’s sentence has become final”).

                                          2